FILED
                            NOT FOR PUBLICATION                             JUN 18 2014

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


ELENA MARGARITIS,                                No. 12-15643

               Plaintiff - Appellant,            D.C. No. 2:11-cv-01741-SRB

  v.
                                                 MEMORANDUM*
BAC HOME LOANS SERVICING LP; et
al.,

               Defendants - Appellees.


                    Appeal from the United States District Court
                             for the District of Arizona
                     Susan R. Bolton, District Judge, Presiding

                              Submitted June 12, 2014**

Before:        LEAVY, McKEOWN, and M. SMITH, Circuit Judges.

       Elena Margaritis appeals pro se from the district court’s judgment

dismissing her action arising out of foreclosure proceedings. We have jurisdiction

under 28 U.S.C. § 1291. We review de novo, Zadrozny v. Bank of N.Y. Mellon,


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
720 F.3d 1163, 1167 (9th Cir. 2013), and we affirm.

      The district court properly dismissed Margaritis’s claims under the Truth in

Lending Act (“TILA”), the Home Ownership and Equity Protection Act

(“HOEPA), and the Real Estate Settlement and Procedures Act (“RESPA”), and

Margaritis’s claims for breach of fiduciary duty and unjust enrichment as

time-barred because Margaritis filed her action more than four years after the

alleged violations. See 12 U.S.C. § 2614 (prescribing at most a three-year statute

of limitations for violations of RESPA); 15 U.S.C. §§ 1635(f), 1640(e) (TILA

action for rescission must be brought within three years of consummation of the

loan; an action for damages under TILA and HOEPA must be brought within one

year of the alleged violation); Ariz. Rev. Stat. § 12-542 (prescribing two-year

statue of limitations for claims of breach of fiduciary duty); Ariz. Rev. Stat. § 12-

543 (prescribing three-year statute of limitations for claims of unjust enrichment).

      The district court properly dismissed Margaritis’s Fair Credit Reporting Act

claim because there is no private right of action under 15 U.S.C. § 1681s-2(a) and

Margaritis did not allege that she notified a credit reporting agency of her dispute,

as required to trigger the duties set forth in 15 U.S.C. § 1681s-2(b). See Gorman v.

Wolpoff & Abramson, LLP, 584 F.3d 1147, 1154 (9th Cir. 2009).

      The district court properly dismissed Margaritis’s claim under the Racketeer


                                           2                                     12-15643
Influenced and Corrupt Organizations Act (“RICO”) because Margaritis failed to

allege specific facts showing a pattern of racketeering activity. See Sanford v.

MemberWorks, Inc., 625 F.3d 550, 557-58 (9th Cir. 2010) (discussing elements of

a RICO claim and particularity requirements of Fed. R. Civ. P. 9(b)).

      The district court properly dismissed Margaritis’s fraudulent concealment

claim because Margaritis failed to allege facts with the specificity required by Fed.

R. Civ. P. 9(b). See Kearns v. Ford Motor Co., 567 F.3d 1120, 1124-25 (9th Cir.

2009) (discussing Rule 9(b)’s specificity requirement).

      The district court properly dismissed Margaritis’s conspiracy claim because

she failed to allege sufficient facts to support any underlying causes of action. See

Baker ex. rel. Hall Brake Supply, Inc. v. Stewart Title & Trust of Phx., Inc., 5 P.3d

249, 259 (Ariz. Ct. App. 2000) (stating that under Arizona law, conspiracy is not

an independent tort).

      The district court properly dismissed Margaritis’s claims to set aside the

trustee’s sale and quiet title because Margaritis failed to obtain injunctive relief

before the trustee’s sale of the property and has waived her defenses and objections

to the sale. See Ariz. Rev. Stat. § 33-811(C) (defenses and objections to a trustee’s

sale are waived if they are not raised in an action resulting in injunctive relief

before the sale); BT Capital, LLC v. TD Serv. Co. of Ariz., 275 P.3d 598, 600 (Ariz.


                                            3                                        12-15643
2012) (en banc) (explaining that once a trustee’s sale is completed, “a person

subject to § 33-811(C) cannot later challenge the sale based on pre-sale defenses or

objections”).

       The district court properly dismissed Margaritis’s claim alleging a violation

of California Business and Professions Code § 17200 because the California statute

does not apply to actions or transactions that took place in Arizona.

       The district court properly dismissed Margaritis’s claim for wrongful

foreclosure because Arizona state courts do not recognize a wrongful foreclosure

cause of action. See Cervantes v. Countrywide Home Loans, Inc., 656 F.3d 1034,

1043 (9th Cir. 2011).

       The district court properly dismissed Margaritis’s claims for predatory

lending, unfair debt collection practices, and slander of title because Margaritis

failed to allege sufficient facts to state plausible claims for relief. See Ashcroft v.

Iqbal, 556 U.S. 662, 678 (2009) (to avoid dismissal, “a complaint must contain

sufficient factual matter, accepted as true, to state a claim to relief that is plausible

on its face” (citation and internal quotation marks omitted)).

       The district court did not abuse its discretion by denying leave to file an

amended complaint. See Cervantes, 656 F.3d at 1041 (reviewing for an abuse of

discretion and stating that a district court may dismiss without leave to amend


                                             4                                     12-15643
when amendment would be futile).

      Margaritis’s contentions concerning judicial bias are unpersuasive and not

supported by the record.

      AFFIRMED.




                                        5                                   12-15643